Citation Nr: 0423289	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  00-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active service in the United States Navy from 
May 1969 to May 1973.  Appellant also had periods of Active 
Duty for Training (ACDUTRA), first as a member of the United 
States Naval Reserve and then as a member of the Vermont Air 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the White River 
Junction, Vermont, Regional Office that denied service 
connection for a cervical spine disorder.

This claim was remanded to the RO in June 2003 for further 
development.  That development has been accomplished, and the 
file has been returned to the Board for appellate review.

Appellant testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2001.  A transcript 
of that testimony has been associated with the file.


FINDINGS OF FACT

1.  Appellant has currently disabling cervical spine 
disorders, diagnosed as a congenital defect of the C5-C6 
vertebrae, degenerative disc disease of the C3-C4 vertebrae, 
and fracture of C6-7.

2.  Appellant was not diagnosed with, or treated for, a 
chronic cervical spine disorder while in service or during 
any period immediately after service.

3.  Appellant received no medical treatment for his cervical 
spine until many years after his discharge from military 
service.  The first such treatment was following an injury in 
early 1983.


4.  Appellant reported a back injury during active duty for 
training (ACDUTRA) in May 1996; such was acute and 
transitory, resolving without residual disability.  

5.  There is no evidence that this injury contributes to 
appellant's current cervical spine disability.

6.  None of the veteran's cervical spine disorders is 
attributable to his military service.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated 
by military service, nor may arthritis be presumed to have 
been incurred during service.   38 U.S.C.A. §§38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 307, 3.309  (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
In the instant claim, the initial rating decision was made 
prior to enactment of the VCAA, but the appeal was pending 
before the Board on the date of enactment of the VCAA.  The 
VCAA accordingly applies to this case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   The Board is also aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004) which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  The Pelegrini decision also held 
that a VCAA notice consistent with 38 U.S.C.§ 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide, and (4) request or tell that 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the claim had been filed, and initial 
adjudication had taken place, before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  However, as will be discussed below, the existing 
duty-to-assist requirements were followed before and after 
enactment of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In the present case, a substantially complete application for 
service connection of a cervical spine disorder was received 
in April 1998.  RO sent appellant pre-VCAA duty-to-assist 
letters in May 1998 and February 1999; after a period of 
development, RO issued a rating decision denying the claim in 
May 2000.  The original rating decision of May 2000 and the 
Statement of the Case (SOC) in June 2000 listed the evidence 
on file that had been considered in formulation of the 
decision.  RO sent appellant a VCAA duty-to-assist letter in 
June 2001 during the pendancy of this appeal, and sent 
additional duty-to-assist letters in August 2002 and June 
2003 (the latter in response to the Board's remand).  
Finally, RO issued a Supplemental Statement of the Case 
(SSOC) in February 2004 that discussed all evidentiary 
issues.  

Appellant's service representative asserts in its Written 
Brief Presentation that VA has not fulfilled its duty to 
notify.  Although appellant was not specifically advised to 
"give us all you've got" in relation to the claim, the 
Board notes that throughout the history of this claim, both 
before and after enactment of the VCAA, RO has kept appellant 
apprised of the evidence needed to perfect a claim for 
service connection under several alternative, and mutually 
exclusive, theories of causation advanced by appellant.  
Appellant has availed himself of the opportunity to submit 
documentary evidence and to testify in support of his claim.  
The Board is aware of no additional outstanding evidence that 
would be relevant to the issue of service connection, and 
notes that in fact appellant stated in writing in September 
2002 and January 2003 that he has no additional information 
to add.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
from the United States Navy, United States Naval Reserve, and 
Vermont Air National Guard.  RO obtained treatment records 
from the VA Medical Center and several private physicians.  
Appellant was afforded a VA medical examination in July 2003 
in specific regard to the etiology of his cervical spine 
disability, and RO also obtained an updated opinion from the 
same medical examiner in regard to evidence received after 
the July 2003 examination had been conducted.  Appellant was 
afforded a Travel Board hearing in August 2001in which to 
present evidence and arguments in support of his claim.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.
  
Appellant's service representative asserts in its Written 
Brief Presentation that VA has not fulfilled its duty to 
assist because the VA medical examination of July 2003 was 
conclusory and therefore not probative.  As discussed in the 
Analysis section below, the Board has carefully considered 
the service representative's assertions but considers the VA 
medical examination and opinion to be probative evidence in 
regard to the issues under contention.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records from his Navy service 
(1969 through 1973) are on file.  Appellant's induction 
physical examination in April 1969 is silent in regard to any 
back or neck condition.  Appellant was found physically 
qualified for submarine service in August 1969.  Appellant 
complained of back pain (upper left back) in July 1971, which 
was treated with heat and temporary light duty.  The muscles 
below the left scapula were tender.  The impression was 
"strain."  Appellant was involved in an automobile accident 
in September 1971 in which he lost consciousness for 1-2 
hours and suffered a "chip" fracture to the right ankle and 
contusions and abrasions to the left knee, left arm, and left 
side of head; the treatment notes state that appellant 
"doesn't remember accident - allegedly had been drinking and 
fell asleep."  There was no mention of a neck injury.  
Appellant's separation physical in May 1973 notes, over his 
signature, that he had injured his right ankle in an auto 
accident while driving intoxicated; orthopedic evaluation was 
negative and there is no mention of a back or neck disability 
at time of appellant's discharge from active duty.  
Examination of the spine was normal.

Appellant's Naval Reserve medical records are on file.  
Appellant's enlistment physical in December 1978 is silent in 
regard to any prior skeletal injury other than a broken leg.  
There were no complaints specific to the neck.  Report of 
Medical Examination in March 1980 is silent in regard to 
spinal injury and asserts that appellant was physically 
qualified for service at sea or abroad.  A Report of Medical 
History executed by appellant in March 1980, prior to 
ACDUTRA, denies any history of recurrent back pain; he 
offered no complaints with respect to joint symptoms other 
than that related to bursitis of the right shoulder and old 
leg fracture.  There were no specific references to the neck.

Appellant's service medical record from his Vermont Air 
National Guard service is on file, and contains both military 
(National Guard) treatment notes and treatment notes from 
private medical providers, the latter compiled primarily 
during periods when the appellant was not serving on active 
duty for training or inactive duty training.  Appellant's 
National Guard enlistment physical examination in January 
1981 notes no spinal injury or abnormality, and the 
supporting Report of Medical History signed by appellant 
disavows previous recurrent back pain.  Routine physical 
examinations in October 1981 and September 1982 made no 
references to neck injury, complaints or manifestations.

Records from Northwestern Medical Center dated February 1983 
note that appellant complained of neck pain following an auto 
accident in mid-January 1983; the treatment record found no 
acute injury but found a developmental anomaly at C5-6 with 
partial congenital fusion of 5 and 6 and resulting incomplete 
disc space.  

National Guard physical examinations in January 1985, 
December 1988, January 1993, and May 1993 are silent in 
regard to any back or neck condition.  A National Guard 
treatment note of December 1985 notes appellant complained of 
neck pain, which he had noticed during the preceding year 
that worsened during the course of the day; the impression 
was traumatic degenerative changes at C4-5-6, based on X-ray 
findings.  

A National Guard note of May 5, 1996 states appellant had 
injured his back while moving tables during ACDUTRA.  It was 
noted that the injury had occurred the day before (May 4) and 
the veteran had had pain and restricted mobility since.  

The veteran was seen in the emergency room (ER) of the 
Northwestern Medical Center on June 14, 1996, complaining of 
pain in the thoracic spine, since early May, when he turned 
quickly while lifting a heavy object.  The date of the injury 
was stated to be May 4, 1996.  It was further indicated that 
the veteran had "mostly recovered" since then, but 
developed increased pain after carrying his father's casket 3 
days earlier.  On physical examination, the veteran was 
reported to hold his head stiffly, without neck tenderness.  
There was tenderness over the lateral T-5 area and full range 
of shoulder motion.  Strength, sensation and deep tendon 
reflexes were all normal.  The assessment was thoracic 
strain.  

A National Guard note of June 27, 1996 states a bill had been 
received for (ER) services rendered on June 14.  The notation 
reflects information on the ER record that the May 1996 
ACDUTRA injury had almost resolved, but appellant re-injured 
his back while carrying a casket; the diagnosis was thoracic 
strain.  The veteran was advised to seek follow-up if 
symptoms were not resolved in 5 days.  A line of duty 
determination, dated June 27, 1996 reflects the history of 
treatment following the May 4 incident, summarized above, and 
also noted that the medical record indicated a report of non-
specific neck pain resulting from a civilian auto accident in 
1983.  Back strain was held to be in line of duty.  Such was 
approved on July 19, 1996 as to the May 4 injury only.  

A National Guard note of July 1996 states appellant was 
experiencing improved but persistent neck pain and in the 
interscapular area; appellant stated that "all" symptoms 
started with the first event with the ACDUTRA incident.  
Appellant was given a light-duty profile in July 1996 for 
probable C6-7 herniation with radiculopathy.  A National 
Guard note of September 7, 1996 states pain and radiculopathy 
had gone away, with some residual numbness in the fingers.  
There was no point tenderness in the cervical area and full 
range of neck motion.  

A report from Vermont Radiologists dated September 1996 found 
a congenital deformity of the C5 and C6 vertebral bodies, and 
a kyphotic deformity at C2-3 with very prominent hypertrophic 
changes and disc space narrowing at the C3-4 disc level; the 
conclusion was marked congenital and degenerative changes of 
the midcervical spine.  Notes from Champlain Sports Medicine 
dated September 1996 and October 1996 assess cervical 
degenerative disc disease with bilateral C6 radiculopathy.  
The veteran had reported that he had injured his upper 
thoracic spine while lifting tables at Air National Guard 
training in spring 1996, developing neck pain with 
radiculopathy.  

National Guard records dated in November 1996 and January 
1997 reflects that there had been no particular change in the 
veteran's symptoms.  The examiner noted that he had reviewed 
all notes, X-ray reports, personal physicans' notes, etc, and 
that his opinion remained that "this was an aggravation of a 
pre-existing condition."  He suggested further studies to 
better evaluate cervical spine abnormalities.  It was stated 
that a formal line of duty determination was underway.  

A subsequent National Guard LOD investigation in February 
1997, following a "completed investigation" changed the 
status of the injury to be "not in line of duty" but 
existing prior to service.  It was noted that civilian 
treatment records showed congenital abnormalities and 
cervical disc disease.

Medical records from VA Appletree Bay Clinic show that the 
appellant was treated in November 1996, June 1997, October 
1998, April 2000, and January 2001 for pain in the cervical 
spine; the notes do not cite a specific trauma or other 
indication of causation.  Treatment notes dated in 1998 do 
reflect that the appellant informed the examiner that his 
chronic cervical spine injury began in the Air National 
Guard. 

Appellant submitted a claim for service connection for 
cervical spine injury (C-4/5/6) in April 1998, basing service 
connection on the ACDUTRA injury in March or April 1996.   
Appellant submitted a VA Report of Accidental Injury in 
support of his claim in May 1998; the report states, over his 
signature, that he was injured in April of May 1996 when he 
bent over to pick up a heavy object during ACDUTRA with the 
Vermont Air National Guard and that he reported it the next 
day on duty.  

RO issued a rating decision in May 2000 denying service 
connection for degenerative disease of the cervical spine, 
with radiculopathy.  The rating decision, relying in part on 
documents received from the Vermont Air National Guard, 
reflects that appellant had injured his right cervical area 
in a nonservice-connected automobile accident in February 
1983, and that the May 1996 ACDUTRA incident was a temporary 
aggravation of the February 1983 injury.

Appellant submitted a VA Form 9 appealing the denial in 
August 2000.  In his appeal, appellant asserted that his 
preexisting cervical spine injuries were actually incurred on 
submarine service in the Navy during the period November 1969 
through May 1973, and thereafter aggravated by the ACDUTRA 
incident, and "reaggravated" at his father's funeral in 
June 1996.

Appellant testified in a Travel Board hearing in August 2001.  
Appellant testified that during his tour aboard nuclear 
submarines it was considered "macho" to move quickly 
through the hatches, which caused him to continually bump his 
head and neck against the bulkhead and hatch (T2-3).  At the 
time of his Navy service he frequently had bruises on the 
head and stiffness and swelling of the neck, but these 
symptoms were transitory (T3).  Years thereafter, when in the 
Vermont Air National Guard, he felt a "snap" in his 
shoulder area while moving tables, and by the next morning he 
was in pain and unable to move normally (T3).  Appellant 
wanted to reenlist in the Air National Guard but was denied 
reenlistment (T3-4).  Appellant was not informed in writing 
of the reason that he was being denied reenlistment, but 
rather via phone message from his commander, which appellant 
still has on tape (T4, T16).  [The Board notes at this point 
that a tape cassette has been associated with the file, but 
the cassette is blank.]

Appellant stated that he was convinced that his neck injury 
began during his submarine duty (T4, T5).  During service, he 
took aspirin and hot showers to alleviate his symptoms (T5).  
Following discharge from service his neck became increasingly 
stiff, and he began going to the VA outpatient clinic for 
treatment (T5).  The VA believed at the time that appellant's 
neck pain was due to bursitis of the shoulders (T6).  
Appellant does not remember having an X-ray or MRI or CT scan 
of his neck until the 1996 incident with the National Guard 
(T6).  Appellant has not been told that he has arthritis 
(T7).  He believed that the numbness of his hands is due to 
the disc problems in his neck (T8).  

Appellant testified that the thoracic spine injury occurred 
in May 1996 while he was picking up a table (T8).  Appellant 
had never previously had a problem in that area of his back 
(T9).  

Appellant testified that he was last seen for his neck or 
back condition approximately two months earlier, at the Apple 
Tree Bay VA clinic (T10).  When asked about any other private 
treatment, he denied having any other than that mentioned 
(T12).  At the time of the hearing, the veteran made no 
mention of the neck fracture he sustained in October 2000, 
referenced below.

In a letter dated in February 2003, the veteran wrote that he 
felt reasonably sure that all medical records dating back to 
May 1969 had been submitted, to include those concerning his 
motor vehicle accident in January 1983 for which no legal 
action was taken and no workers' compensation claim was 
filed.  

Subsequent to the Travel Board hearing, the Board's authority 
to undertake development was invalidated by the decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (F.3d 2003).  The Board consequently remanded 
the case back to RO in June 2003.  RO was instructed to issue 
appellant a new duty-to-assist letter and to provide 
appellant a new VA medical examination.  RO sent the required 
duty-to-assist letter in June 2003 and afforded appellant a 
new VA medical examination in July 2003.

The VA medical examiner in July 2003 reviewed appellant's C-
file before and after the medical examination.  The examiner 
was specifically requested to give an opinion whether it is 
at least as likely as not that appellant's current cervical 
spine disability was the result of an injury or disease 
incurred in or aggravated by appellant's military service, or 
whether appellant suffers from a congenital abnormality.  The 
examiner noted appellant's current symptoms: appellant moves 
his entire head and neck as a unit at 90 degrees to his 
thorax and complains of cervical and upper back pain.  The 
pain is level 5 on a 10-point scale, and includes 
radiculopathy of pain shooting down the left arm into the 
hand.  Appellant has snapping and popping sensations in the 
neck.  Appellant is left-handed, and unable to fully extend 
his left hand due to the cervical pain.  Appellant complains 
of cervical weakness, stiffness, heat, fatigue, fatigability, 
and paravertebral muscle spasm.  Precipitating factors are 
being upright, driving, hyperextending head and neck, 
exposure to cold, and extension of the left upper extremity.  
Alleviating factors are reclining, sleeping in a fetal 
position, and doing lateral pull-down exercises.  Appellant 
has pain flare-ups of moderate severity on a daily basis, 
which last all day and impair his motion by 30-50 percent.

On physical examination, appellant was tender over the 
cervical spine and had moderate paravertebral muscle spasm.  
Upper extremity extension and flexion were 5/5/ on the right 
and 4/5 on the left.  Pain-free range of motion was 30 out of 
30 degrees forward flexion, 30 out of 30 degrees backward 
extension, 40 out of 40 degrees left and right lateral 
flexion, 40 out of 55 degrees left rotation, and 48 out of 55 
degrees right rotation.

The examiner's diagnosis was congenital cervical defect of 
C4-C6 and degenerative disc disease at C3-C4.  The existence 
of the congenital abnormality was noted on almost all 
previous films.  Review of the record disclosed appellant's 
account of hitting his head frequently while a submariner, 
and also disclosed motor vehicle accidents in September 1971 
and January 1983, an injury during ACDUTRA in May 1996, and 
aggravation carrying a casket in June 1996.  Given the number 
of cervical traumas suffered by appellant, the examiner could 
state only that the motor vehicle accident in 1971 would have 
been enough to cause damage to the spine that would later be 
seen as hypertrophic changes at C3-C4.  The May 1996 ACDUTRA 
injury appears to be an unrelated upper thoracic strain.  In 
terms of aggravation of the congenital abnormality, the motor 
vehicle accident in 1971 should be given more weight than the 
episodes of appellant hitting his head on submarine hatches.

In response to this opinion, the RO requested that the 
veteran submit additional information about his September 
1971 accident.  Appellant submitted a VA Report of Accidental 
Injury in August 2003, pertaining to the motor vehicle 
accident in September 1971.  The report states that appellant 
consumed some beer during the day, and fell asleep at the 
wheel while driving back to base.  Appellant's injuries 
consisted of loss of consciousness, contusion to the left 
side of the forehead, sprained right ankle, and minor 
lacerations.  Efforts by the RO to secure treatment records 
at the facility where the veteran claimed treatment were 
unsuccessful.

RO issued a VA Administrative Decision in October 2003 
stating that the September 1971 motor vehicle accident was 
due to driving while under the influence of alcohol.  
Accordingly, the activity constitutes willful misconduct and 
consequent injuries are not compensable under statutes and 
the implementing regulations.

RO subsequently received records from Fletcher Allen Hospital 
documenting that appellant was admitted on October 25, 2000 
for treatment of a fracture of C6-7 vertebrae in October 2000 
consequent to a fall from a roof.  Appellant underwent 
cervical decompression and fusion.  An MRI taken in October 
2000 found congenital fusion of the C5 and C6 vertebral 
bodies, multiple fractures C5 through C7, and C6-7 herniation 
versus retropulsed bony fragment, causing spinal cord 
compression with increased signal intensity in the cord.  
Surgery was performed to fuse the vertebrae and then the 
veteran was transferred to the rehabilitation unit for 
physical and occupational therapy, where he remained until 
his discharge on November 6, 2000.  

RO referred the Fletcher Allen notes, above, to the VA 
medical examiner who had conducted the July 2003 examination 
for comment, since the Fletcher Allen notes were not 
previously available to the examiner.  The VA examiner stated 
in February 2004 that, in light of the new evidence, it is as 
likely as not that the bulk of appellant's current cervical 
spine symptoms are the result of the October 2000 fracture 
and not from previous injuries.

Appellant's service representative submitted a VA Form 646 in 
May 2004 asserting that previous VA medical examinations had 
agreed that appellant's current cervical spine disability was 
due to injuries received as a submariner, which makes the 
February 2004 opinion by the VA medical examiner suspect.  
The VA Form 646 also asserts that the VA's LOD determination 
in October 2003 was improper because it was allegedly 
speculative and conclusory.  

Appellant's service representative also submitted a Written 
Brief in May 2004.  The brief argues that the VA medical 
examiner's opinion in July 2003 was speculative and 
unsupported by the evidence and violates the benefit-of-the-
doubt rule.  The service representative argues that appellant 
had a congenital cervical condition that was aggravated in 
service, and that service connection should be awarded based 
upon the benefit-of-the-doubt rule, or alternatively sent out 
for the opinion of an independent medical expert.  The 
service representative also asserts that VA has not afforded 
appellant sufficient notification or assistance.  

III.  Analysis

Appellant submitted a claim for service connection for a 
cervical spine disability.  Review of the claims file show, 
in fact, that the appellant has three separate cervical spine 
pathologies that contribute to his overall claimed cervical 
spine disability: a congenital cervical defect of C5-C6, 
degenerative changes, including disc disease at C3-C4 and a 
fracture at C6-7.  He is not specifically alleging that the 
fracture, incurred as a result of a fall from a roof in 2000, 
is a disorder of service onset.  

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).



A chronic disease listed in 38 C.F.R. § 3.309(a), such as 
arthritis, is to be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
one year following the date of separation from service, even 
though there is no evidence of such disease during service. 
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.   38 U.S.C.A. §§ 
101(24), 106 (West 2002).

Congenital or developmental defect are not disabilities for 
which service connection may be granted.  38 C.F.R. § 
3.303(c) (2003).  However, service connection may be granted 
for a disability originating with a congenital or 
developmental defect if that condition was aggravated by 
trauma or disease encountered during service.  See Browder v. 
Derwinski, 1 Vet. App. 204, 207-08 (1991); see also 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45, 711 (1990) 
(holding that service connection may be granted for diseases 
(but not "defects") of congenital, developmental, or familial 
origin, including those of the eye, if the evidence 
establishes that the condition in question was aggravated 
during service). 

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is evidence of a 
current disability.  The most recent VA medical examination 
is competent evidence that appellant has a current cervical 
spine disorder to a disabling degree.  The first part of the 
Hickson is accordingly satisfied.

The second part of the Hickson analysis is evidence of an in-
service injury or occurrence.  Here, appellant testified 
under oath that he frequently bumped into hatches while in 
the U.S. Navy, and service medical records document the fact 
that appellant had an automobile accident in 1971 while he 
was on active service and that he had a back injury while 
performing ACDUTRA in 1996.  Whether the latter two events 
actually involved the cervical spine is debatable; however 
the Board finds that the second part of the Hickson analysis 
is satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  As discussed below, the Board finds that 
there is no competent medical evidence supporting nexus 
between appellant's cervical spine condition and any of the 
three traumas cited by appellant.

First, the Board does not find evidence of nexus between the 
cervical spine condition and appellant's reported hatch-
diving experiences aboard submarines.  Appellant has 
testified to his personal belief that hatch diving was the 
origin of his injuries. A layperson is competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 87 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. 
App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the VA medical examiner opined in July 2003 that appellant's 
hatch diving may have aggravated his congenital cervical 
spine disability to an unknown, and unknowable, degree, but 
medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), citing 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).   The Board looks 
instead to appellant's Navy medical records, which show no 
complaint of or treatment for any injury consequent to the 
reported hatch diving. The Board accordingly finds that the 
third part of the Hickson analysis does not show nexus in 
regard to this trauma.

Second, the Board does not find nexus between appellant's 
cervical spine disorder and the motor vehicle accident in 
1971.  Although records show that in fact the accident 
occurred, there is no notation in the service medical notes 
that appellant suffered any cervical spine injury during that 
accident (injuries cited include fractured right ankle, 
contusions of the left knee, left arm, and left side of head, 
and a period of unconsciousness, but no neck or back injury).  
The VA medical examiner in July 2003 stated that the 1971 
motor vehicle accident would have been enough to cause damage 
to the cervical spine, and stated that the 1971 motor vehicle 
accident was more likely than hatch-diving to have 
contributed to appellant's cervical spine disorder.  However, 
this speculative opinion is contradicted by medical 
examinations many years later (e.g., Vermont Air National 
Guard entrance physical in 1981) that found no present back 
or neck injury, and in fact the first medical documentation 
of neck pain occurs in connection with the motor vehicle 
accident in January 1983, twelve years after the cited in-
service motor vehicle accident.  The Board accordingly finds 
that the third element of the Hickson analysis is not 
satisfied in regard to this trauma.  The Board also notes 
parenthetically that the motor vehicle accident of 1971 was 
deemed to be willful misconduct (driving under the influence 
of alcohol) by a VA Administrative Action in October 2003, so 
even if arguendo a nexus had been established for this event 
it would still not be compensable, per 38 C.F.R. 
§ 3.301(c)(2) (2003).

Third, the Board does not find evidence of nexus between 
appellant's cervical spine disorder and the ACDUTRA incident 
in May 1996.  Northwestern Medical Center records show that 
appellant had a nonservice-connected motor vehicle accident 
in January 1983, and National Guard medical records show that 
appellant complained of neck pain beginning in 1984; the 
diagnosis was traumatic degenerative changes at C4-5-6.  
Appellant thus had documented nonservice-connected traumatic 
cervical injury prior to ACDUTRA.  The National Guard 
conducted two LOD investigations into the ACDUTRA incident, 
and the final LOD, signed in February 1997, found that 
injuries residual to the 1996 ACDUTRA incident were an 
aggravation of a preexisting condition.  There is no medical 
evidence of record to suggest otherwise, and indeed the VA 
medical examiner in July 2003 stated that the ACDUTRA 
incident has nothing to do with appellant's current cervical 
disability.  The Board accordingly finds that the third 
element of the Hickson analysis is not satisfied in regard to 
this trauma.

In the alternative to the Hickson analysis, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 
C.F.R. § 3.303 (2003). Lay evidence of such symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  However, the evidence in this case actually 
argues against continued symptomatology, since numerous 
physical examinations between appellant's discharge and the 
motor vehicle accident in 1983 are silent in regard to any 
back or neck pain or disorder.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365(1992).  In this case, the first 
documented medical treatment for the claimed disability 
occurred in 1983, ten years after discharge.  The Board finds 
that this passage of years constitutes actual evidence 
against service connection.

Appellant's service representative argues in the VA Form 646 
that the Board should afford appellant a new examination 
because the opinion of the VA medical examiner in July 2003 
allegedly conflicts with previous examinations in regard to a 
causal relationship between appellant's hatch diving and his 
cervical spine disability.  The Board has found no medical 
evidence supporting a causal relationship between hatch 
diving and appellant's current disability, so the VA medical 
opinion does not in fact conflict with any other medical 
evidence of record.    

Appellant's service representative also argues in the Written 
Brief that VA should obtain the opinion of an Independent 
Medical Expert (IME) as to whether appellant's military 
service aggravated the congenital cervical defect.  Under 
applicable criteria, the Board may obtain the opinion of an 
IME when warranted by the medical complexity or controversy 
of a given appeal.  38 U.S.C.A. § 710 (West 2002); 38 C.F.R. 
§ 20.901(d) (2003).  The necessity for obtaining such an 
opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).   In this case, the Board 
is satisfied that the VA medical examiner has conducted a 
thorough review of the records available and does not deem 
the opinion of an IME to be necessary toward the adjudication 
of the appeal.   

A remaining item of evidence is the opinion of the VA medical 
examiner in February 2004 that it is at least as likely as 
not that appellant's current symptoms are related to the 2000 
accident in which appellant fell off the roof.  The Board has 
not considered that opinion in the adjudication of the 
appeal.  First, the examiner's phraseology makes it equally 
likely that appellant's current symptoms are not related to 
the 2000 accident, so under the benefit-of-the-doubt doctrine 
the opinion is not fatal to appellant's case.  Second, 
appellant's claim was submitted in 1998, so the claimed 
disability can clearly not be due exclusively to a subsequent 
event in 2000.   

However, the Board notes that appellant failed to mention his 
2000 accident in his testimony before the Board in August 
2001, and in fact appellant has been less than candid in his 
communications to VA throughout the history of this claim.  
Appellant originally based his claim for service connection 
solely on the ACDUTRA incident, and only cited the hatch-
diving theory after the first denial of his claim (which, if 
nothing else, argues against continuity of symptoms 
subsequent to his discharge from the Navy).  In his testimony 
before the Board, appellant testified at length about hatch-
diving and about the ACDUTRA incident, but he omitted any 
mention of the 1971 motor vehicle accident, the 1983 motor 
vehicle accident, or the 2000 roof-falling accident, all of 
which are critical to the history of his cervical spine 
condition.  VA adjudicators may properly consider internal 
inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In a case such as 
this, with several concurrent pathologies contributing to the 
disability and at least six potentially causative traumas 
(three service-connected traumas and three nonservice-
connected traumas), the candor of the claimant is critical 
toward the equitable resolution of the claim, and the Board 
frankly considers appellant's credibility to be questionable.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.







ORDER

Service connection for cervical spine disorder is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



